      Case 2:18-cv-02523-TLN-DB Document 36 Filed 04/22/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ERNEST LEE COX, Jr.,                             No. 2:18-cv-02523 TLN DB
12                       Plaintiff,
13           v.                                        ORDER
14    JOHN KRPIN,
15                       Defendant.
16

17          Plaintiff, Ernest Lee Cox, Jr., is a state prisoner proceeding pro se and in forma pauperis

18   in an action brought under 42 U.S.C. § 1983. Plaintiff claims defendant was deliberately

19   indifferent to plaintiff’s medical needs in violation of his Eighth Amendment rights.

20          On April 14, 2021, defendant’s motion to dismiss was granted in part. (ECF No. 33.) On

21   April 19, 2021, the court ordered plaintiff to provide notice within 30 days as to how he wishes to

22   proceed. (ECF No. 32.) Defendant has filed a motion for the court vacate the deadline for

23   defendant to file an answer as set by Rule 12(a)(4) of the Federal Rules of Civil Procedure. (ECF

24   No. 35.) The defendant asks that the court vacate this deadline while the court is awaiting notice

25   from the plaintiff of how he wishes to proceed. (ECF No. 35.) As it is necessary for the plaintiff

26   to first inform the court of how he wishes to proceed before defendant can file an answer to

27   plaintiff’s complaint, defendant’s motion will be granted.

28   ////
                                                       1
      Case 2:18-cv-02523-TLN-DB Document 36 Filed 04/22/21 Page 2 of 3


 1            Good cause appearing, IT IS ORDERED that the deadline for defendant to file answer as

 2   set by Rule 12(a)(4) of the Federal Rules of Civil Procedure is vacated.

 3            Should the plaintiff notify the court that he wishes to proceed on his complaint as

 4   modified by the district court’s April 19, 2021 order, the court will issue an order directing

 5   defendant to file an answer to plaintiff’s complaint.

 6   Dated: April 22, 2021

 7

 8

 9

10

11

12

13

14

15
     DB:14
16   DB:1/Orders/Prisoner/Civil.Rights/cox2523.vac_deadline

17

18

19

20

21

22

23

24

25

26

27

28
                                                              2
      Case 2:18-cv-02523-TLN-DB Document 36 Filed 04/22/21 Page 3 of 3


 1

 2

 3

 4

 5
                                     UNITED STATES DISTRICT COURT
 6
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 7

 8

 9    ERNEST LEE COX, JR,                              No. 2:18-cv-02523 TLN DB

10                      Plaintiff,

11           v.                                        PLAINTIFF’S NOTICE ON HOW TO
                                                       PROCEED
12    JOHN KRPIN,

13                      Defendant.

14

15   Check one:

16

17   _____   Plaintiff wants to proceed immediately on his remaining Eighth Amendment deliberate

18           indifference claims against Dr. Krpin. Plaintiff understands that the allegations related to

19           plaintiff’s inability to use his Continuous Positive Airway Pressure ("CPAP") machine

20           have been dismissed.

21

22   ____    Plaintiff wants to amend the complaint.

23

24   DATED:_______________________

25
                                                                  Ernest Lee Cox, Jr.
26                                                                Plaintiff pro se

27

28
                                                       3
